Citation Nr: 0316297	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellants




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty September 1988 to December 
1991, including service in Southwest Asia from August 1990 to 
March 1991.  He died in April 1996.  The appellants are the 
surviving parents of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in April 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
the cause of the veteran's death.  

In December 2001, the Board entered a decision again denying 
the claim.  For reasons set forth below hereinbelow, however, 
the December 18, 2001 Board decision is hereby vacated.  A 
separate Board decision shall be issued in its place.  



VACATUR

As noted, the decision of the Board promulgated on December 
18, 2001 denied the appellants' claim of entitlement to 
service connection for the cause of the veteran's death.  

In February 2002, the veteran's representative requested 
reconsideration of this December 18, 2002 Board decision.  
Essentially, he noted that the appellants were scheduled for 
a Board hearing by videoconference in December 2001, but that 
due to automobile trouble were unable to attend this hearing.  
The representative stated that he informed the RO of the 
situation, assumed that the hearing would be rescheduled, but 
that a few weeks later he found out that the Board decision 
had been rendered.  He requested that in the interest of 
fairness, the Board reconsider the appellants' claim and 
reschedule them for a video conference.  

In a July 19, 2002 letter, the Board advised the appellant 
(father) and the representative that if they reported for a 
subsequently scheduled videoconference hearing, the December 
2001 decision would be vacated and a new decision entered.  

In February 13, 2003, a videoconference hearing was held.  

Accordingly, in order to afford the appellants every 
consideration in this regard, the Board now undertakes to 
vacate the December 18, 2001 decision of the Board in order 
to issue another decision taking into consideration the 
testimony presented in February 2003.  See 38 C.F.R. § 20.904 
(2002) (an appellate decision may be vacated by the Board at 
any time upon request of the appellant's representative in 
order to every consideration for due process purposes.)  

For this reason, the Board now formally undertakes to vacate 
its December 18, 2001, decision.  The case will be given de 
novo consideration by the undersigned Veterans Law Judge in a 
separate decision.  


ORDER

The Board decision of December 18, 2001, is vacated.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

